Appellant's motion for rehearing attacks the definition of an affidavit and observes that no Texas cases have been cited.
A further examination of the authorities has convinced the writer that Texas cases which would aid in the subject are generally based upon text books and the decisions of the Supreme Court of the United States and of other States, in precisely the *Page 590 
same way as the original opinion in this case. It is no departure for this court to go to the source for the conclusions reached by former decisions of this court and also of other courts.
One of the cases cited by appellant is Ex Part Scott,123 S.W.2d 306. This is an opinion by Mr. Justice Critz of the Supreme Court. From it, we quote: "An affidavit is an oath reduced to writing and sworn to or affirmed before some officer who has lawful authority to administer it." Among the authorities relied upon in this opinion are 12 Amer. Jur., p. 434, par. 67; 13 C. J., p. 57, par. 81, also p. 64, par. 89; 70 Am. Dec. 326.
Furthermore, the writer has been unable to find any case in Texas treating the exact question at issue in the instant case, further than to define an affidavit. Of the great number of cases cited by appellant, none touch the question here decided. In Rives v. State, 296 S.W. 576, it was held that the person who signed an application to the Federal Land Bank for a loan, which was not made out at the time he signed it in blank, had made no affidavit to facts substituted thereafter. The authority relied upon was Ency. of Law  Proc., Vol. 1, p. 4. The statement made was parol and not in writing, "and the instrument was not verified by affidavit after the insertions were made. * * * It was admittedly not complete when the oath was made and not intended to serve any purpose until the parol agreement to make additions thereto was carried into effect." It will be seen that the question there decided was not the question in the instant case.
Moore v. State, 15 S.W.2d 617: It was shown that one of the witnesses did not even appear before the justice of the peace. He signed it, together with another officer who took it to the justice of the peace, and the conclusion is based upon the statement by the witness, "I, myself, never went before Judge Pace."
Another case cited in appellant's brief is Foster v. State,282 S.W. 600. The affidavit was for a search warrant for a private residence. The facts surrounding the execution of the affidavit are not discussed in the opinion, but from the record Judge Lattimore concluded, "The affidavit on which the search warrant was based in the instant case revealed that it was sworn to by only one person, * * *." Apparently there was no question about the manner of making the affidavit, as in the instant case. *Page 591 
Armstrong v. State, 298 S.W. 604: The question in this case was decided upon the facts which we quote, as follows:
"Ferguson testified that he did not swear to the affidavit before the warrant was issued and executed. No evidence was given by either Shockley or Shipman. As the record is presented, it seems conclusive and uncontradicted that Ferguson did not swear to the affidavit before the warrant was issued or executed."
No comment is required to distinguish the question there decided from the one now before us.
Pate v. State, 83 S.W.2d 984, deals with an entirely different question. The Armstrong and Moore cases, supra, were discussed and distinguished. It is not necessary to do so here.
Marsden, et al, v. Troy, 189 S.W. 960, is also cited by appellant. From it, we quote (p. 964):
"An 'affidavit' is a written or printed declaration of facts confirmed by an oath, while an oath is a pledge, not in writing, made in verification of statements made or to be made. In other words, an affidavit is an oath reduced to writing."
This is a Texas case defining an affidavit with much the same language as that found in the original opinion. Still it falls short of deciding the question in appellant's favor in the instant case. The question remains: Did his appearance before the justice of the peace meet the requirements of law? If it did, the search warrant was properly issued. If not, the objection to it should have been sustained.
It is conclusive, from the foregoing authorities, that an affidavit must be made before an officer authorized to take the same before a search warrant may issue. If it is a private residence, not used in part for some other purpose, two persons must make the affidavit required by law. Nothing further may be concluded from such opinions, or any of them, favorable to appellant in the case at bar. Neither do they treat the question as to the sufficiency of the appearance of the witness Moreland before the justice of the peace and of the acts of the justice of the peace to constitute compliance with the law. The two witnesses did appear before the justice of the peace; they knew the contents of the instrument; they signed the affidavit; the justice of the peace affixed his signature; the word "swear" was not used. The witness said: *Page 592 
"All I said to him was — he asked me if it was true and I said it was to the best of my knowledge and belief. However, it was my understanding that I was taking an oath."
The mutual understanding of the parties must prevail. Enough was said to evidence that. If the court has not heretofore had the question before it and if there be no Texas case as authority for the conclusion reached in the very logical opinion on original submission, this will hereafter serve as such.
Appellant's motion for rehearing is overruled.